DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
New Grounds of Rejection
A new ground of rejection, prior art reference Hasegawa et al. (US 20180277528), appears below.
Claim Rejections – 35 USC § 112
See previous Office action for a quotation of 35 U.S.C. 112(a).
Claims 4, 8, 10, and all subsequent depending claims therein are rejected under pre-AIA  35 U.S.C. 112(a) for failing enablement. Persons … would have to perform undue experimentation to practice the claimed invention. Claims 4, 8, and 10 recite, inter alia, unbounded ranges: “greater than or equal to about 1.5”; “smaller than or equal to about 2 µm”; and “greater than or equal to about 2 µm”, respectively. The specification does not reasonably provide full enablement for the above noted open-ended claim ranges, i.e., no upper/lower limit disclosed for claim ranges of: 1.5 to infinitesimally large; 2 µm to infinitesimally small; and 2 µm to infinitesimally large, respectively. Cf. intrinsic evidence at paragraphs [0024] and [0027] of US 20200388733, pre-grant publication of the instant application.
When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over Bibl et al. (US 20180182746; below, “Bibl” – previously cited patent family member of 23 OCT 2020 IDS noted reference) as evidenced in or in view of Hasegawa et al. (US 20180277528; below, “Hasegawa”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 13, Bibl in FIGS. 1A to 16 and related text, e.g., Abstract, paragraphs [0001] to [0095], claims, discloses a method of forming a conductive area at a top surface of a light-emitting diode (400), comprising:


    PNG
    media_image1.png
    460
    486
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    151
    174
    media_image2.png
    Greyscale

preparing (e.g., FIG. 1B) a substrate (102) having a top surface with a conductive pad (142 – Giving the term “conductive pad” its broadest reasonable interpretation consistent with the specification (BRI), Bibl satisfies this element. MPEP §§ 2111 and 2131.) thereon;
bonding (e.g., via 140 of FIG. 1B) a light-emitting diode (400) to the conductive pad (142), the light-emitting diode (400) comprising a bottom electrode (404), a first type semiconductor layer (405) on the bottom electrode (404 – Giving the term “bottom electrode” its BRI, Bibl satisfies this element. MPEP §§ 2111 and 2131.), an active layer (416) on the first type semiconductor layer (405), and a second type semiconductor layer (409) on the active layer (416), wherein the bottom electrode (404) is in contact with the conductive pad (142) when the light-emitting diode (400) is bonded to the conductive pad (142);

etching (e.g., FIGS. 8A-8B) the polymer layer (210) till the second type semiconductor layer (409) to expose a top surface of the light-emitting diode (400) from the polymer layer (210), wherein the first type semiconductor layer (405) and the active layer (416) are free from exposing by the polymer layer (210).
Bibl discloses the claimed invention except for the polymer layer (210) comprising titanium oxide nanoparticles.
Hasegawa, in FIGS. 9, 10, 11E, 11F, and related text, e.g., Abstract, paragraphs [0001] to [0193], teaches a polymer layer (18) comprising titanium oxide nanoparticles (e.g., [0111]).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the method of Bibl as taught by Hasegawa because: 1. the modification greatly improves the refractive index and light use efficiency without decreasing light transmissivity of the polymer layer; and 2. an express suggestion to substitute one equivalence component or process from another is not necessary to In re Fout, 675 F.2d 297, 214 USPQ 532 (CCPA 1982), see MPEP § 2144.06. Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Regarding method claims, applicant is reminded that different steps or a different sequence of steps distinguishes one method from a similar method.
RE 14, Bibl discloses the method of claim 13, wherein a difference between a distance from the first surface (e.g., between 400s) of the polymer layer (210) to the top surface of the substrate (102) and a distance from the second surface (e.g., above 400) of the polymer layer (210) to the top surface of the light-emitting diode (400) is greater than a distance from an interface between the second type semiconductor layer (409) and the active layer (416) to the top surface of the substrate (102).
Claims 4, 5, 8, 10, 13, and 14 are rejected.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-3, 6, 7, 9, 11, and 12 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein.
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably  
Remarks
The 19 APR 2021 amendments to claim 13 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ rebuttal arguments filed 19 APR 2021 (REM pages 6-8) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the above claim rejections. Furthermore, the new rejections were necessary due to the applicants’ amendments. Lastly, applicants’ arguments vis-à-vis patentability have been fully considered but are moot in view of the new ground(s) of rejection. Regarding the 35 U.S.C. 112(a) rejections, the specification, at the time of filing fails to teach one of ordinary skill in the art to practice the invention across the entire scope claimed. To be clear, the Office rejects claims 4, 8, 10, and all subsequent depending claims therein under 35 U.S.C. 112(a) to prevent overbroad claiming that might otherwise attempt to cover more than was actually invented.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815